Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
[AltContent: textbox (Claim(s) 1, 5-9, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by Ishii (U.S. Pub. No. 20190261261, hereinafter Ishii) in view of Chen (U.S. Pub. No. 20150009887, hereinafter Chen).)]
	Regarding Claim 1, 9, and 17, Chen teaches “A method comprising: analyzing, by a network device, congestion information of a network;
	Ishii provides an access node (para. 0167) and a computer-readable medium (para. 0169) to teach the structural limitations provided in Claims 9 and 17.
Ishii provides radio access nodes (network devices) that are able to combat situations of network congestion (para. 0041).
determining, by the network device based on the analyzing, to update admission control information of an end device; 
Ishii provides access nodes (network devices) that are capable of communicating with wireless terminals (UE) and invoke access control based on analyzing network congestion (para. 0055). The access node may additionally generate access control information (update admission control information) for a wireless terminal (end device) (para. 0074) when a service request is prompted for access control information if there is a change in the system information (based on the analyzing) (para. 0066).
Ishii does not explicitly teach “generating, by the network device, an update of the admission control information that includes a first access class value to be assigned to the end device [[that]] and that indicates an access class [[of]] for the end device; and transmitting, by the network device to the end device, the update of the admission control information.”
However, in a similar endeavor, Chen teaches “generating, by the network device, an update of the admission control information that includes a first access class value to be assigned to the end device [[that]] and that indicates an access class [[of]] for the end device; and transmitting, by the network device to the end device, the update of the admission control information.” 
Chen provides a radio access network node which may be an RNC, NodeB or eNB (network device) (para. 0036) that can generate updated access control information (generating, by the network device, an update of the admission control information). Additionally, Chen provides that a radio access network RNC may send RRC signaling (transmitting) to a user equipment (network device to the end device) a notification of a change occurred in the access control information and update the access control information according to the RRC signaling (para. 0041). After a UE receives this information, it may be understood that a UE determines an access control value (first access class value) to utilize for barring access (indicates an access class for the end device) (para. 0004).
It would be a prima facie case of obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii with the teachings of Chen to produce a network device capable of generating and updating access control information for transmission in an network congestion system. Doing so would allow for improvements in controlling access and additionally enhance system performance as suggested by Chen (para. 0012).
Regarding Claim 5, Ishii teaches “The method of claim 1, further comprising: transmitting, by the network device to the end device before analyzing, a request for current admission control information of the end device;”
A UE may attempt access (request) and in part of performing this procedure, generate a response to look up access control information to determine barring and compliance (para. 0065-0066).
and receiving, by the network device from the end device, a response that includes the current admission control information of the end device, 
a UE may perform access class check which delivers access control information broadcasted by a gNB via System Information (para. 0070, FIG. 4-2)
wherein the current admission control information includes a second access class value of the end device that is different from the first access class value.”
The access control information of a wireless terminal (end device) may have access class values such as the Access Category as a first level access class value and access class barring configurations such as a barring factor, barring time, or special access class as a second access class value (para. 0071, FIG. 5A).
Regarding Claim 6, Ishii teaches “The method of claim 1, wherein the first access class value includes a timed access class value, a duration for the timed access class value, 
Ishii provides a time value named “Tbarring” which is utilized as an access class barring parameter relating to a timer expiration (duration) before allowing connection establishment (para. 0059-0060).
Regarding Claim 7, Ishii teaches “The method of claim 1, wherein the update of the admission control information includes a value indicating a total number of access class values supported by the end device.”
Ishii provides an embodiment of access control information that includes all access categories associated with a UE (FIG. 5A) and provides all additional values in each respective access class category (para. 0072)
Regarding Claim 8, Ishii teaches “The method of claim 1, wherein the network device is one of a smart card Over- The-Air (OTA) server, a device management (DM) server, or a Lightweight Machine to Machine (LW M2M) server.”
Ishii provides an access node (network device) that may be a mobility management entity (MME) (device management server) that communicates with wireless terminals in a respective radio access network (para. 0111).
Regarding Claim 13, Ishii teaches “The network device of claim 9, wherein the processor is further configured to: 
Ishii provides a core network (network device) that may communicate with wireless terminals in a radio access network (para. 0041).
transmit to the end device before the analysis, a request for current admission control information of the end device;
A UE may attempt access (request) and in part of performing this procedure, generate a response to look up access control information to determine barring and compliance (para. 0065-0066).
and receive from the end device, a response that includes the current admission control information of the end device, 
a UE may perform access class check which delivers access control information broadcasted by a gNB via System Information (para. 0070, FIG. 4-2)
wherein the current admission control information includes a second access class value of the end device that is different from the first access class value.”
The access control information of a wireless terminal (end device) may have access class values such as the Access Category as a first level access class value and access class barring configurations such as a barring factor, barring time, or special access class as a second access class value (para. 0071, FIG. 5A).
Regarding Claim 14, Ishii teaches “The network device of claim 9, 
Ishii provides a core network (network device) that may communicate with wireless terminals in a radio access network (para. 0041).
wherein the first access class value includes a timed access class value, a duration for the timed access class value, and a second access class value to be used when the duration expires.”
Ishii provides a time value named “Tbarring” (timed access class value) which is utilized as an access class barring parameter relating to a timer expiration (duration) before allowing connection establishment (para. 0059-0060). Ishii provides an access class barring parameter to be measured for further access attempts after the Tbarring access value expires (para. 0059-0060).
Regarding Claim 15, Ishii teaches “The network device of claim 9, 
Ishii provides a core network (network device) that may communicate with wireless terminals in a radio access network (para. 0041).
wherein the update of the admission control information includes a value indicating a total number of access class values supported by the end device.”
Ishii provides an embodiment of access control information that includes all access categories associated with a UE (FIG. 5A) and provides all additional values in each respective access class category (para. 0072)
Regarding Claim 16, Ishii teaches “The network device of claim 9, wherein the network device is one of a smart card Over-The-Air (OTA) server, a device management (DM) server, or a Lightweight Machine to Machine (LW M2M) server.”
Ishii provides a network device that may be a mobility management entity (MME) (device management server) that communicates with wireless terminals in a respective radio access network (para. 0111).
Regarding Claim 18, Ishii teaches “The non-transitory computer-readable storage medium of claim 17, 
Ishii provides a computer readable medium that can execute stored instructions via a processor to perform aforementioned operations/procedures (para. 0033).
wherein the first access class value is at least one of a current access class value, a default access class value, or a timed access class value of the end device.”
Ishii provides a time access value called “Tbarring” which is utilized as an access class barring parameter relating to a timer expiration before allowing connection establishment (para. 0059-0060).
Regarding Claim 19, Ishii teaches “The non-transitory computer-readable storage medium of claim 17, wherein the instructions further comprise instructions, which when executed cause the network device to: 
Ishii provides a computer readable medium that can execute stored instructions via a processor to perform aforementioned operations/procedures (para. 0033). 
transmit to the end device before the analysis, a request for current admission control information of the end device;
A UE may attempt access (request) and in part of performing this procedure, generate a response to look up access control information to determine barring and compliance (para. 0065-0066).
and receive from the end device, a response that includes the current admission control information of the end device,
a UE may perform access class check which delivers access control information broadcasted by a gNB via System Information (para. 0070, FIG. 4-2)
wherein the current admission control information includes a second access class value of the end device that is different from the first access class value.”
The access control information of a wireless terminal (end device) may have access class values such as the Access Category as a first level access class value and access class barring configurations such as a barring factor, barring time, or special access class as a second access class value (para. 0071, FIG. 5A).
Regarding Claim 20, Ishii teaches “The non-transitory computer-readable storage medium of claim 17, 
Ishii provides a computer readable medium that can execute stored instructions via a processor to perform aforementioned operations/procedures (para. 0033).
wherein the first access class value includes a timed access class value, a duration for the timed access class value, and a second access class value to be used when the duration expires.”
Ishii provides a time value named “Tbarring” (timed access class value) which is utilized as an access class barring parameter relating to a timer expiration (duration) before allowing connection establishment (para. 0059-0060). Ishii provides an access class barring parameter to be measured for further access attempts after the Tbarring access value expires (para. 0059-0060).

[AltContent: textbox (Claim(s) 2-3, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Chen and Kim (U.S. Patent No. 20150117185).)]
	Regarding Claim 2, Ishii teaches “The method of claim 1, wherein the first access class value is at least one of a current access class value, a default access class value, or a timed access class value of the end device, 
	Ishii provides a timed access class value called “Tbarring” as a parameter where connection establishment is barred and not allowed until the timer expires (para. 0059-0060).
Ishii does not explicitly teach “and the method further comprises: analyzing, by the network device, historical sensor information associated with end devices; and wherein the determining further comprises: determining, by the network device based on the analyzing of the historical sensor information, to update the admission control information of the end device.”
	However, in an analogous art in radio access mobility, Kim teaches “and the method further comprises: analyzing, by the network device, historical sensor information associated with end devices; 
A radio network controller (network device) utilizes a SAPM module can utilize historical information to help determine prioritizing connections within the RAN for congestion control (para. 0055, Figure 2).
and wherein the determining further comprises: determining, by the network device based on the analyzing of the historical sensor information, to update the admission control information of the end device.”
	While Ishii does provide a network device making decisions to provide specific access class barring parameters based off of corresponding UE, there is not a reliance on historical information. Kim provides an embodiment where they utilize a Service Awareness Priority Module (SAPM) that can utilize historical information to make real-time decisions on RAN communications for corresponding UE (determining, by the network device based on the analyzing of the historical sensor information). The SAPM works with a resource manager in conjunction with a priority list to determine allocation of RAN resources to constantly update control information to combat congestion for corresponding devices (para. 0053-0054).
	It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii with the teachings of Kim to utilize control information in order to provide a mechanism to optimize congestion traffic. Doing so would allow for improvements of more efficient usage of RAN communication resources without affecting end-users substantially as suggested by Kim (para. 0067).
Regarding Claim 3, Ishii teaches “The method of claim 1, wherein the network is a radio access network (RAN), 
Ishii provides a radio access network including one or more base stations or access nodes (para. 0039, FIG. 1).
and the congestion information pertains to a RAN device of the RAN, 
to alleviate network stress by reducing network congestion by controlling access of one or more wireless terminals in the respective radio communications system (para. 0041).
Ishii does not explicitly teach “and the method further comprises: updating, by the network device, a trained model based on feedback from the network.”
However, in analogous art in congestion control, Kim teaches “and the method further comprises: updating, by the network device, a trained model based on feedback from the network.”
Ishii does not explicitly teach a form of a trained model utilizing feedback from the network, however Kim utilizes a Service Awareness Priority Module (SAPM) that receives information regarding congestion from a resource manager (para. 0029) to make critical decisions for alleviating network stress (para. 0029). The resource manager provides congestion information for the SAPM by continuously monitoring packet switched data flow to determine connection risks that may be vulnerable to congestion (para. 0029).
	It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii with the teachings of Kim to utilize historical data in order to provide a countermeasure to optimize congestion traffic. Doing so would allow for improvements of more efficient usage of RAN communication resources without affecting end-users substantially as suggested by Kim (para. 0067).
Regarding Claim 10, Ishii teaches “The network device of claim 9, wherein the first access class value is at least one of a current access class value, a default access class value, or a timed access class value of the end device, 
Ishii provides a time value named “Tbarring” which is utilized as an access class barring parameter relating to a timer expiration before allowing connection establishment (para. 0059-0060).
and wherein the processor is further configured to:
Ishii provides a processor capable of performing aforementioned procedures/methods in Ishii’s disclosure (para. 0033).
Ishii does not explicitly teach “analyze historical sensor information associated with end devices;”
However, in an analogous art in congestion control, Kim teaches “analyze historical sensor information associated with end devices;” 
A core network (network device) utilizes a SAPM module can utilize historical information to help determine prioritizing connections within the RAN for congestion control (para. 0055).
and wherein when determining, the processor is further configured to: determine, based on the analysis of the historical sensor information, to update the admission control information of the end device.”
	While Ishii does provide a network device making decisions to provide specific access class barring parameters based off of corresponding UE, there is not a reliance on historical information. Kim provides an embodiment where they utilize a Service Awareness Priority Module (SAPM) that can utilize historical information to make real-time decisions on RAN communications for corresponding UE. The SAPM works with a resource manager in conjunction with a priority list to determine allocation of RAN resources to constantly update control information to combat congestion for corresponding devices (para. 0053-0054).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii with the teachings of Kim to utilize historical information as a component in handling congestion control. Doing so would allow for improvements in congestion control by utilizing RAN communication resources more efficiently and not affecting end-users substantially as suggested by Kim (para. 0067).
Regarding Claim 11, Ishii teaches “The network device of claim 9, wherein the network is a radio access network (RAN), and the congestion information pertains to a RAN device of the RAN, 
Ishii provides a radio access network including one or more base stations or access nodes (para. 0039, FIG. 1). that alleviates network stress by reducing network congestion by controlling access of one or more wireless terminals in the respective radio communications system (para. 0041).
and wherein the processor is further configured 
Ishii provides a processor capable of performing aforementioned procedures/methods in Ishii’s disclosure (para. 0033).
Ishii does not explicitly teach “to update a trained model based on feedback from the network.”
However, in an analogous art in congestion control, Kim teaches “to update a trained model based on feedback from the network.”
Kim utilizes a processor that may execute (para. 0123) a Service Awareness Priority Module (SAPM) that receives information regarding congestion from a resource manager (para. 0029) to make critical decisions for alleviating network stress (para. 0029). The resource manager provides congestion information for the SAPM by continuously monitoring packet switched data flow to determine connection risks that may be vulnerable to congestion (para. 0029).
[AltContent: textbox (Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Chen and Gai (U.S. Patent No. 20150119015, hereinafter Gai).)]It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii with the teachings of Kim to utilize historical data in order to provide a countermeasure to optimize congestion traffic. Doing so would allow for improvements of more efficient usage of RAN communication resources without affecting end-users substantially as suggested by Kim (para. 0067).

Regarding Claim 4, Ishii teaches “The method of claim 1, 
However, in an analogous art in access class barring, Gai teaches “wherein the first access class value includes a second access class value of an application of the end device.”
Ishii provides access class values that correspond with barring factors however does not explicitly provide access values tied with applications of an end device. Gai teaches an eNB being able to transmit barring application access class barring configuration to UE that contain multiple values “0”, “1”, and “2” as Multimedia Telephony Service, Circuit Switch Fallback and Long term Evolution respectively depending on the application desired for the UE (para. 0024).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii with the teachings of Gai to utilize access values as a component in performing admission control to differentiate applications. Doing so would allow for improvements in traffic congestion to alleviate stress in dense amounts of traffic (para. 0017).
Regarding Claim 12, Ishii teaches “The network device of claim 9, “
Ishii provides a core network (network device) that may communicate with wireless terminals in a radio access network (para. 0041).
Ishii does not explicitly teach “wherein the first access class value includes a second access class value of an application of the end device.”
However, in an analogous art in access class barring, Gai teaches “wherein the first access class value includes a second access class value of an application of the end device.”
Ishii provides access class values that correspond with barring factors however does not explicitly provide access values tied with applications of an end device. Gai teaches an eNB being able to transmit barring application access class barring configuration to UE that contain multiple values “0”, “1”, and “2” as Multimedia Telephony Service, Circuit Switch Fallback and Long term Evolution respectively depending on the application desired for the UE (para. 0024).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii with the teachings of Gai to utilize access values as a component in performing admission control to differentiate applications. Doing so would allow for improvements in traffic congestion to alleviate stress in dense amounts of traffic (para. 0017).
Response to Arguments
	The amendments filed on 09/13/2022 have been considered. Claim(s) 1, 6, 9, 11, 14, 17, and 20 have been amended. Claim(s) 1-20 are pending and presented for examination.
Applicant’s arguments, see page 8-10, filed 09/13/2022, with respect to the rejection(s) of claim(s) 1, 5-9, and 13-20 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Du (W.O. 2019014993) and in further view of Wei (U.S. Pub. No. 20180288676). While the Ishii reference did provide access control information and the ability to generate the access control information, the Applicant’s arguments on an access node not being considered part of the core network are persuasive and rendered the rejection moot. However, Du and Wei cure the deficiency with the amended Claim 1 regarding the generating and transmitting step of the updated admission control information. It is understood in Chen that a radio access node (network device) can generate admission control information and be able to transmit it. Additionally, Chen provides of assigning an access value to a device that is considered part of the access control information for a UE. Further, the newly added limitation of “that includes a first access class value to be assigned to the end device [[that]] and that indicates an access class [[of]] for the end device;” is also taught by the new Wei reference.
Claim(s) 9 and 17 recite features similar to independent amended claim 1 and are rejected based on the same teachings on independent amended claim 1.
 Claim(s) 5-8, 13-16, and 18-20, depend on amended independent claim 1, 9, and 17 respectively and the new ground(s) of rejection have cured the deficiency regarding dependency on amended independent claim 1, 9, and 17 and hereby are rejected now under 35. U.S.C. 103 based on the new ground(s) of rejection. The updated claim limitation mapping has been presented in the 35 U.S.C. section presented in the office action.
Applicant’s arguments, see page 11-12, filed 09/13/2022, with respect to the rejection(s) of claim(s) 2-4, 10-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen (U.S. Pub. No. 20150009887, hereinafter Chen). The arguments in response to dependent claim(s) 2-4 and 10-12 are now moot due to new grounds of rejection used for amended independent claim(s) 1 and 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub No. 20190174392, Chun provides a method for a wireless communication system for a UE to receive barring information from a plurality of categories.
U.S. Pub No. 20180020382, Kim discloses a communication method and system regarding access class barring and congestion related information.
U.S. Pub No. 20180139652, Lien discloses information regarding access class barring parameters and their ability to improve traffic congestion of a plurality of random access channels.
U.S. Pub. No. 20180288676, Wei discusses assigning access values for end devices and access control in NR.
WO2019014993, Du provides a network device for generating access control information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415